Title: To Thomas Jefferson from James Sullivan, 21 April 1806
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 21st April 1806
                        
                        I inclose to you a hasty sketch of our state politics. The sufferings I have endured would not have been
                            oppressive if my wife, and my only son in America did not feel more than I do. When I say my only son, I mean the only one
                            now in America attached my politics. My oldest son is with the other party and is more bitter against me than any of the
                            federalist, with a few exceptions. My situation is oppressive if they carry this election. To continue at the bar, where
                            the judges unanimously opposed to me, encourage the impudence of every pert attorney, cannot but wound my sensibility every day, and draw the Sneers of a party which attends to
                            encourage them. I shall not however withdraw my exertions, but if their could be a call for this year at home or abroad to
                            releive me I should be glad to obey it at an hours warning sal verbum. 
                  Devoted to your interest which is that of your country I am
                        
                            Ja Sullivan
                            
                        
                    